January 22, 1919. The opinion of the Court was delivered by
Appellant was indicted for housebreaking and grand larceny, and convicted of grand larceny. The theft alleged was of a number of inner tubes and castings for automobile tires, which ranged in value from $2.50 to $6 each. If the several articles were stolen at different times, the thief was guilty of only so many cases of petit larceny, but if they were all taken at the same time, the aggregate value was enough to make a case of grand larceny.
At the close of all the evidence, appellant moved for a directed verdict of not guilty of grand larceny, on the ground that the evidence was not sufficient to sustain a conviction of that offense. He concedes that, if the evidence was susceptible of the inference that the goods were all stolen at the same time, there was no error in refusing his motion. We think the evidence clearly warranted the inference that the goods were all stolen at one time, and hence that there was no error in submitting that issue to the jury.
   Judgment affirmed. *Page 333